ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                      OF MARYLAND

        Petitioner
v.                                                 Misc. Docket AG
                                                   No. 65
L. MICHAEL SCHAECH                                 September Term, 2016

        Respondent
                                             ORDER

        The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite

Suspension By Consent with the Right to Apply for Reinstatement in 120 Days, filed by

Petitioner, the Attorney Grievance Commission of Maryland, and Respondent, Louis Michael

Schaech, Esquire, it is this 10th day of April, 2017;

        ORDERED, that Louis Michael Schaech be, and hereby is, Indefinitely Suspended from

the practice of law in the State of Maryland with the right to apply for reinstatement no sooner

than one hundred twenty (120) days from the effective date of his indefinite suspension for

violating Maryland Lawyers' Rules of Professional Conduct 8.4(c) and 8.4(d); and it is further,

        ORDERED, that Respondent's indefinite suspension shall become effective on June 1

2017; and it is further,

        ORDERED, that, the Clerk of this Court shall remove the name of Louis Michael

Schaech from the register of attorneys in the Court, effective June 1, 2017, and certify that fact to

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this

State in accordance with Maryland Rule 19-742(a)(1), and comply with the notice provisions set

forth in Maryland Rule 19-761(b).

                                                          /s/ Clayton Greene Jr.
                                                          Senior Judge